DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group VI comprising claims 31, 44-46 in the reply filed on 09/27/2022 is acknowledged. Claims 32-43 are canceled. Claims 47-62 are new. Claims 31, 44-62 are present for examination. 

 Priority
	Acknowledgement is made for this application which is a 371 application of PCT/US2019/021106 filed on 03/07/2019 which claims priority from US provisional application 62/639,802 filed on 03/07/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 and 04/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 31 is ambiguous because of the recitation in line 4 of the claim. It encompasses:
	"(a) contacting a histone peptide that can be ligated to the N-terminus of a core histone
protein, wherein the histone peptide comprises a C-terminal peptide ligase recognition site
with a peptide ligase that recognizes the peptide ligase recognition site to produce a histone peptide- peptide ligase intermediate; and
	(b) contacting the histone peptide-peptide ligase intermediate with a fully assembled
recombinant nucleosome comprising a modified core histone protein in which the N-terminal
tail has been deleted and an amino acid sequence suitable for peptide ligase-mediated ligation
is added to the N-terminus under conditions sufficient for ligation of the histone peptide to
the modified core histone protein;
	thereby producing a fully assembled recombinant nucleosome with a histone peptide ligated thereto."

	The claim recitation is not clear as it appears to be repetitive and confusing. Does Applicant intend to recite:
"(a) contacting a histone peptide with a peptide ligase wherein the histone peptide comprises a C-terminal peptide ligase recognition site to produce a histone peptide-peptide ligase intermediate; and
(b) contacting the histone peptide-peptide ligase intermediate with a fully assembled
recombinant nucleosome comprising a modified core histone protein in which the N-terminal
tail has been deleted and an amino acid sequence suitable for peptide ligase-mediated ligation
is added to the N-terminus under conditions sufficient for ligation of the histone peptide to
the modified core histone protein; thereby producing a histone peptide ligated to the fully assembled recombinant nucleosome."

	If Applicants intend to recite the claim as recited above, Applicants may amend the claim as such. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 44-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 31 is drawn to a method for ligating a histone peptide onto a fully assembled
recombinant nucleosome, the nucleosome comprising core histones and a polynucleotide
wrapped around the core histones; the method comprising: 
	(a) contacting a histone peptide with a peptide ligase wherein the histone peptide comprises a C-terminal peptide ligase recognition site to produce a histone peptide- peptide ligase intermediate; and
	(b) contacting the histone peptide-peptide ligase intermediate with a fully assembled
recombinant nucleosome comprising a modified core histone protein in which the N-terminal
tail has been deleted and an amino acid sequence suitable for peptide ligase-mediated ligation
is added to the N-terminus under conditions sufficient for ligation of the histone peptide to
the modified core histone protein; thereby producing a histone peptide ligated to the fully assembled recombinant nucleosome.
	These claims encompass a genus of peptide ligases with any sequence where said ligases are only recited by their function i.e. as capable of ligating a histone peptide to a fully assembled
recombinant nucleosome comprising a modified core histone protein with any sequence. 
	Furthermore the specification does not describe the suitable conditions sufficient for ligation of the histone peptide to the modified core histone protein for peptide ligase-mediated ligation  would look like. 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). 

	The specification does not teach any specific structure or structure/function correlation for the genus of ligases and the structure of the C-terminal peptide ligase recognition site such that a skilled artisan would be apprised that at the time of the instant disclosure, Applicant had possession of the claimed method.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

	In the instant case no structure function correlation for the histone peptide to be ligated to the nucleosome, or the structure of the ligase are described. Furthermore there is lack of description with regards to the amino acid sequence that are suitable for peptide ligase mediated ligation in a such a way as to reasonably convey to any person skilled in the art, to make and use or carry out the invention.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 31, 44, 46, 48, 49, 51-55-57, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Schomberg et al (US 2017/0122964 Al  NUCLEOSOME SUBSTRATE ASSAYS) further in view of Tam J et al (WO 2017-058114 Al Forming A Peptide Or Dendrimeric peptide Assembly Comprises Performing A Butelase-mediated Peptide Ligation).
	Claim 31 is drawn to a method for ligating a histone peptide onto a fully assembled
recombinant nucleosome, the nucleosome comprising core histones and a polynucleotide
wrapped around the core histones; the method comprising: 
	(a) contacting a histone peptide with a peptide ligase wherein the histone peptide comprises a C-terminal peptide ligase recognition site to produce a histone peptide- peptide ligase intermediate; and
	(b) contacting the histone peptide-peptide ligase intermediate with a fully assembled
recombinant nucleosome comprising a modified core histone protein in which the N-terminal
tail has been deleted and an amino acid sequence suitable for peptide ligase-mediated ligation
is added to the N-terminus under conditions sufficient for ligation of the histone peptide to
the modified core histone protein; thereby producing a histone peptide ligated to the fully assembled recombinant nucleosome.
	Schomberg et al teach a histone peptide having a homogenous post-translational modification pattern, wherein the histone peptide can be ligated to the N-terminal or C-terminal of a core histone protein, and wherein the histone peptide may comprise a histone tail peptide, such as a C-terminal region of a core histone or a N-terminal region of the core histone. 
	Schomberg et al do not teach a histone peptide comprises a C-terminal peptide
ligase recognition site. 
	However, Tam et al (WO 2017-058114 Al) disclose that butelase is a ligase that catalyzes for the production of modified proteins wherein the butelase ligates a first peptide of Formula (II) Pl-Asx-X-R (ID to a second peptide of Formula (III) Xaal-Xaa2-P2 (IID, wherein Pl and P2 are each independently any peptide, modified or unmodified, wherein the Asx is Asp(D) or Asn(N), wherein the butelase recognizes the motif Asx-X-R, at the C-terminus of the first peptide, and ligates the Pl-Asx to the N-terminal residue of the second peptide (see abstract; peptide (see abstract; paragraphs [00035]-[00038], [00080]; claims 1-6; figures 7-8). 
	US 2017-0122964 Al or WO 2017-058114 Al do not individually disclose all of the features of claim 1, however the combination of teaching of US 2017-0122964 Al in view of WO 2017-058114 Al. Therefore clams 31, 44, 46, 48, 49, 51-55-57, 60 and 61 were prima facie obvious.
Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	November 5, 2022